Citation Nr: 1211154	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1940 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007, rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Diego, California.  That decision denied entitlement to service connection for a left knee disability.  

The Veteran testified at a February 2012 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

The Veteran submitted additional evidence following the last supplemental statement of the case.  It was accompanied by a waiver of review by the AOJ.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Current degenerative arthritis of the left knee is related to an injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, diagnosed as degenerative arthritis of the left knee with residuals of left knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative joint disease, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The available service treatment records are limited.  They include the report of a physical examination in September 1940, for enlistment into the National Guard of Michigan.  It did not reveal any abnormalities or disorders of the left knee.  Also of record is a November 1945 separation examination showing that no musculoskeletal defects were found upon physical examination.  

The absence of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In July 1946, the Veteran filed a claim for VA benefits indicating that he was claiming service connection for a right knee disability.  The claim was submitted to the Detroit, Michigan RO.

As part of the claim, the RO requested service treatment records from Camp Livingston, Louisiana.  These records were determined to not be readily available.  In October 1946, the RO denied the claim.  

Private medical records, dated in October 2004, show that the Veteran sought medical treatment for left knee pain that had occurred over the past two weeks.  Clinical examination showed tenderness.  X-rays reflected mild degenerative narrowing of the medial left knee joint space.   He was assessed as having tendonitis.  

In April 2005, the Veteran again complained of left knee pain.  X-rays again and revealed mild to moderate narrowing of the medial joint compartments in both knees with slightly more changes in the left than the right.  The examiner assessed degenerative joint disease of the left knee.  

An MRI of the left knee in May 2005, showed posttraumatic changes to the medial femorotibial compartment without significant osteoarthritis.  However, early osteonecrosis of the medial femoral condyle was not excluded.  Additionally, complex tears of both menisci were noted.  

In June 2005, the Veteran underwent a left knee arthroscopy.  Private medical records, dated in July 2005, show that the Veteran had some improvement in mechanical symptoms, but still experienced persistent medial joint pain.  Clinical examination showed a decreased range of motion.  The examiner recommended a steroid injection for treatment.  

In October 2005, the Veteran had a total left knee replacement.  On evaluation of the left knee and foot in March 2006, it was reported that he had a 15 to 20 year history of arthritis.

In his November 2006 claim, the Veteran reported that he had a left knee injury while stationed at Camp Livingston, Louisiana sometime in 1942 or 1943.  He sought treatment for this.  

In November 2007, the Veteran stated that he had treatment for his left knee in 1946 at the VA Medical Center located in Detroit, Michigan.  He experienced left knee pain for many years and treated it with over the counter medication.  

In January 2008, the Veteran recalled having multiple sick call visits for his left knee while stationed at Camp Livingston, Louisiana.  He listed the date of treatment as sometime in 1941.  He reported contacting VA in 1946 for his left knee disability.  More recently, the pain became intolerable and he sought additional treatment culminating in a total knee replacement.  

The Veteran's wife submitted a January 2008 statement.  She stated that she was a registered nurse.  She had known the Veteran for thirty five years.  She observed that he had continual knee pain and limped.

In February 2010, the Detroit VAMC responded that it did not have treatment records for the Veteran.  

In March 2010, the Veteran reported that he initially injured his left leg in 1942 while stationed at the Camp Livingston.  

In March 2010, the Veteran's wife submitted another statement.  She reported knowing the Veteran for forty years and observing him limp from a left leg injury.  She noted that he self medicated with over the counter medication, ice packs, and heat pads.  He also had occasional cortisone injections and ultimately had a total left knee replacement.  

In August 2010, the Veteran stated that he could not reconstruct his missing service treatment records.  He noted that it had been many years since service and his friends who could support his reports were unavailable.  

An October 2010 search showed that there were no records for the Veteran from 1942 at Camp Livingston Louisiana.

Private medical records, dated in November 2011, reflect that the left knee was evaluated and the Veteran was cleared to play golf using a neoprene sleeve.  

In a November 2011 statement signed by a physician assistant and the physician, who performed the left knee replacement; they opined that there was "a high probability" that "the cause of the start of [the Veteran's] DJD could have been due to injury to his left knee while in the military."  They noted that the Veteran did not report any other left knee injuries during his lifetime.  

At the hearing in February 2012, the Veteran reported injuring his left knee in 1941 when he ran into a mess table at Camp Livingston.  He recalled going to sick call for this.  He also went to the Letterman General Hospital in San Francisco, California in 1942.  He did not report the left knee injury at separation because he did not want to delay the separation process.  Shortly after separation, he contacted the Detroit RO about the disability.  He also sought medical treatment, but was told to self-treat his left knee with heat and ice.  

He also reported that since service, he had not had any additional injuries.  He continued to have left knee pain for many years.  He clarified that he did not ever have a right knee disability.  When advised that the RO had denied service connection for a right knee disability in 1946, he responded that VA had mistakenly considered a right knee disability instead of a disability of the left knee disability.  

Analysis

The record documents a current left knee disability.  He had the left knee replacement in 2005, and has had evaluations with treatment for that disability since.

Although the service treatment records are apparently missing, the Veteran has provided competent testimony that he experienced a left knee injury in service.  The credibility of this report is weakened somewhat by the fact that he submitted a claim for service connection for a right knee disability in 1946 and did not mention the left knee.  It is possible; however, that he made a mistake in completing that application, and there have been no subsequent reports that the injury was actually to the right.  Resolving reasonable doubt in his favor, the Board finds that the evidence supports a finding that the Veteran incurred a left knee injury in service.

There is also evidence on both sides of the question of whether the current left knee disability is related to service.  Weighing against such a link is the fact that there were no documented complaints referable to the left knee until 2004, and that there was no mention of the in-service injury at that time or in other treatment records in 2004 and 2005.

On the other hand the Veteran's spouse reported symptoms dating many years for as long as she had known the Veteran, and dating back many years prior to 2004.  The Veteran has also provided competent testimony as to symptoms that had continued since the in-service injuries.  In addition, the Veteran's treatment providers have given an opinion linking the current disability to service, regardless of whether there was an actual continuity of symptomatology.

Again resolving reasonable doubt in the Veteran's favor, the Board finds that the current disability is linked to the injury in service.
.  

The criteria for service connection are satisfied.  Service connection for a left knee disability, identified as degenerative arthritis with residuals of left knee replacement, is granted.  38 C.F.R. §§ 3.303, 3.303(b).


ORDER

Service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


